DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No IDS was filed.

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (method of detecting or measuring interactions of cells with an electrically charged surface), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/22.
Applicant’s election without traverse of claims 1-16 (drawn to a micro-bioelectrochemical cell) in the reply filed on 5/19/22 is acknowledged.

				Claim Status
Claims 1-16 are pending and are examined. Claims 17-20 are withdrawn and are not examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the limitation “the one reference electrode are in electrical contact with the volume of the chamber” is unclear and indefinite. The volume of chamber is directed to intended use of the device and is not required as part of the device. Therefore, a volume does not need to be in the chamber. Therefore, is the one reference electrode in contact with the chamber? Please clarify which structure the reference electrode is in contact with.

Regarding Claim 3, the limitation “each microfluidic channel” is unclear and indefinite. What does “each” refer to? The previous clause states “a plurality of microfluidic channels”. Does each microfluidic channel refer to one of the plurality of the microfluidic channels or each of the plurality of microfluidic channels? Please clarify which of the microfluidic channels are formed in the second surface and connects a first chamber with a second chamber.

Regarding Claim 4, the limitations “each microfluidic inlet connected to at least one group of microfluidically coupled chambers, each microfluidic inlet connected to a receiving chamber of a group of microfluidically interconnected wells and each microfluidic outlet connected to a delivering well of the group of microfluidically connected wells, wherein each microfluidic inlet delivers fluids to the group of microfluidically connected wells and each microfluidic outlet removes fluids from the group of microfluidically connected wells” ares unclear and indefinite. 1) What does each refer to? Does it refer to only one inlet? Does it refer to only one outlet? Or does it refer to each the at least one microfluidic inlets or each of the at least one microfluidic outlets? Please clarify which of the inlets and outlets are connected to the group of microfluidically coupled chambers and microfluidically interconnected wells. 2) Is the microfluidically connected wells the same as a group of microfluidically interconnected wells? Please clarify if these are the same or different.  

Regarding Claim 5, the limitation “the device of claim 5 is unclear and indefinite. Claim 5 cannot be dependent on claim 5. For examination purposes, the examiner interprets claim 5 to be dependent on claim 1.

Regarding Claim 7, the limitation “the device of claim 7 is unclear and indefinite. Claim 7 cannot be dependent on claim 7. For examination purposes, the examiner interprets claim 7 to be dependent on claim 6. 

Regarding Claim 8, the limitation “at least one well of the fluidic layer” is unclear and indefinite. Claim 8 is dependent on claim 7 which states “all wells of the fluidic layer”. 

Regarding Claim 10, the limitation “the device of claim 10 is unclear and indefinite. Claim 10 cannot be dependent on claim 10. For examination purposes, the examiner interprets claim 10 to be dependent on claim 1. 

Regarding Claim 11, the limitation “the device of claim 11 is unclear and indefinite. Claim 11 cannot be dependent on claim 11. For examination purposes, the examiner interprets claim 11 to be dependent on claim 1. 

Regarding Claim 13, the limitation “the device of claim 13 is unclear and indefinite. Claim 13 cannot be dependent on claim 13. For examination purposes, the examiner interprets claim 13 to be dependent on claim 1. 

Regarding Claim 13, the limitation “the each reference electrode and counter electrode contacts a single chamber” is unclear and indefinite. What does “the each” refer to? Does it refer to only one reference electrode and only one counter electrode or does it refer to each of the plurality of reference electrodes and each of the plurality of counter electrodes? Please clarify which of the reference electrodes and which of the counter electrodes contact a single chamber.

Dependent claims not listed above are rejected by virtue of being rejected by a base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tice (US Pub 2013/0313452), in view of Bertin (US Pub 2011/0033869), and further in view of Unger (US Patent 7,476,363).

Regarding Claim 1, Tice teaches a micro-bioelectrochemical cell (µ-BEC) device ([0003] fluidic circuits and more particularly to microfluidic control systems.; [0004] chemical and biological microsystems) comprising a plurality of chambers (gate chamber 104, Note there are 2 in Fig. 1), the device comprising
a support layer, comprising a support contact surface (support layer 128 would have a support contact surface on either side of the support layer), 
wherein at least a portion of the contact surface is coated with a working electrode layer ([0031] A mixture of PDMS and MWNTs was placed on the contact pads to facilitate electrical contact with a power source during experimentation. A second encapsulating layer of PDMS was then spin-coated, allowed the layer to partially cure, and then placed a PDMS support layer on top.);
microfluidics layer comprising opposed first and second surfaces and containing a plurality of microfluidically connected wells formed therethrough(See gate chamber in layer 106); 
an electrical layer comprising an electrical contact layer, wherein the first surface is bonded to the support contact surface and the second surface is bonded to the electrical contact layer in alignment to form the plurality of chambers (see Fig. 1 pressure balancing channel ane electrodes 114, 118) and carbon nanotube electrodes), 
each chamber comprising one well, sealed between one portion of the working electrode layer and one portion of the electrical layer containing one counter electrode and one reference electrode ([0041] the gate chamber 104 may, for example, have a thickness between about 0.5 to about 20 .mu.m, between about 1 and about 10 .mu.m, or between about 2 and about 7 .mu.m. Furthermore, the gate chamber 104 may, for example, have a diameter of about 100 to about 1000 .mu.m or of about 200 to about 500 .mu.m and/or an area adjacent to the electrodes 112, 114), 
Tice teaches (the first electrode 112 can be embedded within a membrane 118 adjacent to the gate chamber 104, and the second electrode 114 can be embedded within the substrate 116), but is silent to a plurality of counter electrodes positioned on the electrical contact layer and a plurality of reference electrodes positioned on the electrical contact layer, wherein the one portion of the working electrode layer, the one counter electrode, and the one reference electrode are in electrical contact with the volume of the chamber.  
Bertin teaches in related art of electrochemical devices. [0013] working electrode, Ag/AgCl reference electrode, and a Pt wire counter electrode. [0044] Preferred electrodes are known in the art and include, but are not limited to, certain metals and their oxides, including indium tin oxide, graphite). Preferred electrodes include gold, silicon, carbon and metal oxide electrodes, with gold being particularly preferred. [0046] the biochips generally include a working electrode with the components described herein, a reference electrode, and a counter/auxiliary electrode. [0113] In one preferred embodiment, indium-tin-oxide (ITO) is used as the electrode. Each electrode would be in electrical communication 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrodes in the device of Tice to include a working electrode, a reference electrode, and a counter electrode, as taught by Bertin, in order to allow for preferred electrodes for a biochip and analyte detection, as taught by Bertin in [0044].
Tice, in view of Bertin, is silent to each chamber enclosing a volume ranging from about 1 µL to about 1.6 µL.
Unger teaches FIG. 1A provides an illustration of one exemplary matrix device. This device 100 comprises seven vertical flow channels 102 and seven horizontal flow channels 104 that intersect to form an array of 49 different intersections or reaction sites 106. This particular device thus enables seven samples to be reacted with seven different reagents or sets of reagents. A modified version of the device shown in FIG. 1A is shown in FIG. 1F. The general structure bears many similarities with that depicted in FIG. 1A, and common elements in both figures share the same reference numbers. There are essentially ten replicate reactions for each particular combination of sample and reagent. Of course, the number of replicate reactions can be varied as desired by altering the number of vertical and/or horizontal flow channels 102, 104 that are joined to a common inlet 120, 124. The large number of reaction sites and densities that can be obtained is also a consequence of the ability to fabricate very small wells or cavities. For example, the cavities or wells typically have a volume of less than 50 nL; in other instances less than 40 nL, 30 nL, 20 nL or 10 nL; and in still other instances less than 5 nL or 1 nL. As a specific example, certain devices have wells that are 300 microns long, 300 microns wide and 10 microns deep.
Regarding the chamber enclosing 1 uL to about 1.6 uL, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamber of Tice, in view of Bertin, by adjusting its dimensions to enclose a small volume, as taught by Unger, such as 1 uL to about 1.6 uL, in order to have run a large number of reaction sites and replicates for each sample and utilize only small volumes for each sample, as taught by Unger, in Column 19, lines 8-9 and 20-22.
	
Regarding Claim 2, modified Tice teaches the device of claim 1 and the plurality of chambers ranges from about 12 to about 96 chambers (Unger teaches FIG. 1A provides an illustration of one exemplary matrix device. This device 100 comprises seven vertical flow channels 102 and seven horizontal flow channels 104 that intersect to form an array of 49 different intersections or reaction sites 106. This particular device thus enables seven samples to be reacted with seven different reagents or sets of reagents. A modified version of the device shown in FIG. 1A is shown in FIG. 1F. The general structure bears many similarities with that depicted in FIG. 1A, and common elements in both figures share the same reference numbers. There are essentially ten replicate reactions for each particular combination of sample and reagent. 49 reaction sites would be in the range from about 12 to about 96 chambers).  

Regarding Claim 3, modified Tice teaches the device of claim 1, further comprising a plurality of microfluidic channels to microfluidically connect at least a one group of the chambers, each microfluidic channel formed in the second surface of the microfluidicsPage 2 of 7Serial No. 16/776,496Filed: 01/29/2020Docket No. 018839/US-NP layer or in the electrical contact surface of the electrical layer, wherein each microfluidic channel connects a first chamber with a second chamber (Tice teaches [0028] pressure-balancing channel, [0031] fluidic control channel).  

Regarding Claim 4, modified Tice teaches the device of claim 3, further comprising at least one microfluidic inlet and one microfluidic outlet formed in the second surface of the microfluidics layer or the electrical contact surface of the electrical layer, each microfluidic inlet connected to at least one group of microfluidically coupled chambers, each microfluidic inlet connected to a receiving chamber of a group of microfluidically interconnected wells and each microfluidic outlet connected to a delivering well of the group of microfluidically connected wells, wherein each microfluidic inlet delivers fluids to the group of microfluidically connected wells and each microfluidic outlet removes fluids from the group of microfluidically connected wells (Tice teaches [0024] Fig. 1 The fluidic control line 102 has an inlet 108 and outlet 110 so that fluid can enter the inlet 108, flow through the fluidic control line 102, and exit the outlet 110. [0009] The electrostatic actuator can include a fluidic line comprising an inlet, an outlet, and a gate chamber portion, each of which being in fluid communication with one another. The electrostatic actuator also may have a first electrode and a second electrode such that gate chamber portion of the fluidic line is sandwiched between the first electrode and the second electrode.).  

Regarding Claim 5, modified Tice teaches the device of claim 1, wherein the support layer is formed from a material selected from glass, indium tin oxide, and any combination thereof (Tice teaches [0051] by fabricating the electrode from an indium tin oxide film deposited on glass and covered with a thin insulating layer of PDMS.).  

Regarding Claim 6, modified Tice teaches the device of claim 6, wherein the working electrode layer comprises a material selected from graphite and indium tin oxide (ITO) (Tice teaches [0051] by fabricating the electrode from an indium tin oxide film deposited on glass and covered with a thin insulating layer of PDMS.).  

Regarding Claims 7, 8, 10, 11, 12, 13, 14, Tice teaches the device of claim 7, wherein the working electrode layer comprises a continuous ITO layer extending over all wells of the fluidic layer, the working electrode layer comprises a plurality of ITO patches, each ITO patch overlapping at least one well of the fluidic layer, the plurality of reference electrodes are formed from Ag, AgCI, and any combination thereof; and the plurality of counter electrodes are formed from Pt, the plurality of reference electrodes and counter electrodes comprise wires positioned within grooves formed within the electrical contact surface of the electrical layer, the plurality of reference electrodes and counter electrodes comprise patterned metal deposited on the electrical contact surface of the electrical layer, the each reference electrode and counter electrode contacts a single chamber, each reference electrode and counter electrode contacts a group of chambers from the plurality of chambers (ertin teaches in related art of electrochemical devices. [0013] working electrode, Ag/AgCl reference electrode, and a Pt wire counter electrode. [0044] Preferred electrodes are known in the art and include, but are not limited to, certain metals and their oxides, including indium tin oxide, graphite). Preferred electrodes include gold, silicon, carbon and metal oxide electrodes, with gold being particularly preferred. [0113] In one preferred embodiment, indium-tin-oxide (ITO) is used as the electrode.) 

Regarding Claim 9, modified Tice teaches the device of claim 1, wherein the electrical layer is formed from glass (Tice teaches [0051] by fabricating the electrode from an indium tin oxide film deposited on glass and covered with a thin insulating layer of PDMS.).  
 
Regarding Claim 15, modified Tice teaches the device of claim 1 wherein the microfluidics layer comprises a material selected from glass, acetal polyoxymethylene (POM), and any combination thereof (ertin teaches [0037] Suitable substrates include metal surfaces such as gold, electrodes as defined below, glass and modified or functionalized glass.)


Regarding Claim 16, modified Tice teaches the device of claim 1, wherein the electrical layer, the support layer, and any combination thereof are transparent for purposes of confocal fluorescence imaging, super-resolution imaging, and any combination thereof (Tice teaches [0024] The fluidic control line 102 and gate chamber 104 may be within an elastomeric material such as poly(dimethylsiloxane). The elastomeric material may also be transparent to aid in visual observations and optical measurements. [0026] the electrodes 112, 114 can be formed of multi-walled carbon nanotubes (MWNTs). Carbon nanotubes have high aspect ratios (ratios of length to width) that improve the percolation properties of intermeshed networks over those of other nanoparticles, allowing the formation of films that are both electrically conductive and transparent.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798